Citation Nr: 1027164	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for peptic ulcer disease.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to September 
1978 and from February 2003 to April 2004.  The Veteran was in 
the Army National Guard and also had periods of active duty for 
training (ACDUTRA) and/or inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has an unspecified eye disorder, 
peptic ulcer disease, and PTSD, and that all of these disorders 
were incurred during his military service.

With respect to the Veteran's eye disorder, the Veteran reported 
that while serving in the Persian Gulf he often got sand in his 
eyes and that he subsequently started experiencing blurry vision 
and watery eyes.  The Veteran's service treatment records 
indicate that he complained of a new onset of blurred vision 
during the latter part of his tour of duty in the Persian Gulf.  
A VA opthamological evaluation that was performed in August 2005 
indicated that, in addition to refractive errors of the eye, the 
Veteran had suspected glaucoma and dry eye syndrome.  Subsequent 
VA treatment records also reference the possibility that the 
Veteran has suspected open angle glaucoma but they do not 
reference dry eye syndrome.  The record is unclear as to whether 
the Veteran currently has dry eye syndrome or glaucoma.  
Additionally, no opinion as to the etiology of the Veteran's dry 
eye syndrome and/or glaucoma is of record.  Therefore, more 
recent treatment records and a new exam are necessary in order to 
assess the nature and etiology of any current disability or 
disabilities of the Veteran's eyes.
With respect to the Veteran's claim for service connection for 
peptic ulcer disease, the Veteran's National Guard treatment 
records indicate that the Veteran was treated for peptic ulcer 
disease in January 1988 and March 1988 and that he complained of 
acid in his mouth in May 1991.  At a VA general medical 
examination in March 2005 the Veteran claimed that he had peptic 
ulcer disease that onset some time in 2000 "while in the 
service" and that he underwent an esophagogastroduodenoscopy in 
2004.  

The Veteran's duty status on the dates of his in service 
treatment for peptic ulcer disease is not clear from the record, 
although the requirements for service connection for disabilities 
that onset or were aggravated during National Guard duty differ 
depending on whether the Veteran was performing ACDUTRA or 
INACDUTRA at the time of the alleged onset or aggravation of the 
claimed disability.  See 38 U.S.C.A. § 101(24) (2002) and 38 
C.F.R. § 3.6 (2009) (defining "active military, naval, or air 
service").  Similarly, it is unclear whether the Veteran had 
ACDUTRA or INACDUTRA in 2000 or, if so, when such service took 
place.  Additionally, the claims file does not contain any 
records pertaining to the Veteran's claimed treatment for peptic 
ulcer disease in 2004.  

Finally, with respect to the Veteran's claim for service 
connection for PTSD, the Board notes that the Veteran was not 
afforded a VA examination with respect to this disorder because 
his claimed stressor could not be verified.  However, effective 
July 13, 2010, VA amended its adjudication regulations to 
eliminate the requirement for corroborating that a claimed in-
service stressor occurred if the stressor was related to the 
Veteran's fear or hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the stressor is 
adequate to support the diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  75 Fed. Reg. 39,843 et. 
seq., (July 13, 2010) (to be codified at 38 C.F.R. 
§ 303.3(f)(3)).  This new standard applies to claims, such as the 
instant claim, which were appealed to the Board before the 
regulation's effective date but which were not yet decided by the 
Board as of that date.

The Veteran's VA treatment records reflect that he was diagnosed 
with PTSD related to his Gulf War service by a VA social worker 
and a VA nurse practitioner.  Under these circumstances, the 
Veteran should be afforded a VA examination by a psychologist or 
psychiatrist. 

Additionally, the Board notes that the Veteran supplied 
additional VA treatment records after the most recently issued 
Supplemental Statement of the Case and he did not provide a 
waiver of RO consideration of that evidence.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request 
that he identify all treatment that he received for 
his eyes, peptic ulcer disease, and PTSD.  Based on 
the response received, the RO/AMC should obtain all 
identified treatment records.  If treatment records 
are identified but cannot be obtained, this fact, and 
the efforts that were made to obtain the records, 
should be clearly documented in the claims file.  The 
Veteran should also be notified of VA's inability to 
obtain the records.  More recent VA treatment records 
should also be obtained.

2.  The RO/AMC should contact appropriate sources to 
determine the Veteran's duty status on January 13, 
1988, March 31, 1988, and May 16, 1991.  The RO/AMC 
should also contact the Veteran to determine when in 
2000 the Veteran is alleging that his peptic ulcer 
disease onset.  If the Veteran provides a specific 
date or range of dates, the RO/AMC should also obtain 
the Veteran's duty status on such date or dates.  
      
3.  The Veteran should be afforded a new VA 
ophthalmological examination.  If any eye disorders, 
including but not limited to dry eye syndrome or 
glaucoma, are identified, then the examiner should 
provide an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) that (a) 
the disorder(s) were caused by a disease or injury 
that occurred during the Veteran's service, including 
exposure to sand in the eyes, and (b) that the 
Veteran's reported in-service onset of blurry vision 
represented the initial manifestation of the eye 
disorder(s) diagnosed.  The examiner should fully 
explain his or her conclusions in his or her report.  
If the examiner is unable to provide the requested 
opinions, he or she should fully explain why this is 
the case in the report.

4.  The Veteran should be examined by a VA 
psychiatrist or psychologist to determine the nature 
and etiology of any diagnosed mental disorder.  If 
PTSD is diagnosed, the examiner should explain whether 
the Veteran's PTSD is (a) related to his fear of 
hostile military or terrorist activity, (b) whether 
the claimed stressor is adequate to support a 
diagnosis of PTSD, and (c) whether the Veteran's 
current symptoms are related to the claimed stressor.  
If a disorder other than PTSD is diagnosed, then the 
examiner should provide an opinion as to whether it is 
at least as likely as not (at least 50 percent likely) 
that such disorder is due to a disease or injury that 
was incurred during the Veteran's military service.  
The examiner should provide a complete rationale for 
his or her conclusions in his or her report. 

5.  After completion of the above development, the 
Veteran's claims should be readjudicated.  If the 
determinations remain adverse to the Veteran, he and 
his representative should be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development of other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2002, West  
Supp. 2009)


__________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


